M. L. Buckner sued the St. Louis Southwestern Railway Company of Texas, the St. Louis, Iron Mountain  Southern Railway Company and the St. Louis Southwestern Railroad Company, to recover for injuries sustained by a horse belonging to him during its shipment over appellants' lines from Memphis to Dallas.
The defendants answered by general denial, and each filed a sworn denial of partnership. Each also pleaded that the alleged injury did not occur on its own line, and other defenses not necessary to be here considered.
A trial by jury resulted in a verdict and judgment for plaintiff for $487.50 against the appellant, and the Iron Mountain Company and the St. Louis Southwestern Company of Texas were discharged with their costs, and the case is here on the appeal of the defendant cast in the lower court.
The plaintiff shipped a horse from Memphis, Tennessee, to Dallas, Texas. The bill of lading, which routed the shipment over the three lines above named, stipulated that each company should be responsible only for damages occurring on its line.
While the car was in charge of appellant the horse injured one of his legs through a defect in the car door. The defect was one which appellant should have discovered and repaired. The horse was attended by his keeper, who testified when and where and how the injury occurred.
The plaintiff also claimed that the injuries were exaggerated by a negligent delay of twenty-four hours, which occurred on the line of the St. Louis Southwestern Railway Company of Texas, near Dallas, Texas. The delay was shown to have occurred, but there is no evidence that it had any injurious effect on the horse. The keeper was with him and was ministering to his wounds.
Appellant complains that the court erred in charging the jury that they should find damages against the company on whose line the injury occurred.
The point made is that it put upon the appellant not only the natural consequences of the injury, but such aggravation as was subsequently caused by the delay of the Texas Company.
The objection is without merit, because there was no evidence of any damage due to the delay.
The judgment should be affirmed, and it is so ordered.
Affirmed. *Page 638